Citation Nr: 1026882	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  05-11 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
asbestos exposure and if so, whether the reopened claim should be 
granted.

2.  Entitlement to an initial rating in excess of 10 percent 
prior to September 1, 2005, and in excess of 20 percent from 
September 1, 2005, for right sacroiliitis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977 and 
from November 1983 to September 2000.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, and a January 2004 rating decision of the VA RO in 
Providence, Rhode Island.

On his April 2005 VA Form 9, the Veteran requested a Board 
hearing at the RO.  In November 2005 correspondence, however, he 
indicated that he wished to withdraw his request for a hearing 
before the Board.  Thus, his request for a hearing before a 
member of the Board is considered withdrawn.  See 38 C.F.R. § 
20.704 (2009).

The issue of entitlement to an initial rating in excess of 10 
percent prior to September 1, 2005, and in excess of 20 percent 
from September 1, 2005, for right sacroiliitis and entitlement to 
service connection for residuals of asbestos exposure on the 
merits are addressed in the REMAND that follows the order section 
of this decision.


FINDINGS OF FACT

1.  An unappealed rating decision dated in May 2001 denied a 
claim for service connection for residuals of asbestos exposure.   

2.  The evidence received since the May 2001 rating decision 
includes evidence that is not cumulative or redundant of evidence 
previously of record, that relates to unestablished facts 
necessary to substantiate the claims, and that is of sufficient 
probative value to raise a reasonable possibility of 
substantiating the claim. 




CONCLUSION OF LAW

New and material  evidence has been presented to reopen the claim 
for service connection for residuals of asbestos exposure. 38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).



Analysis

The veteran's claim to reopen a claim for service connection for 
residuals of asbestos exposure was denied in an unappealed May 
2001 rating decision based on the RO's determination that new and 
material evidence had not been presented.  The RO explained that 
the evidence added to the record still failed to show that the 
Veteran had any disability related to asbestos exposure.

The evidence of record at the time of the May 2001 decision 
included service treatment records, a VA examination report and 
the Veteran's statements.

The pertinent evidence added to the record since the May 2001 
rating decision consists of reports of VA examinations; post-
service treatment records; and the Veteran's statements.  

The Board notes that objective evidence presented since the last 
rating decision indicates that the Veteran has had chest X-ray 
examinations, the first during the relevant period being dated in 
February 2002, indicating nodules were seen on the Veteran's 
lungs.

Thus, the evidence, by itself or when considered in conjunction 
with the evidence previously of record, relates to unestablished 
facts necessary to substantiate the Veteran's claim and raises a 
reasonable possibility of substantiating his claim.  Therefore, 
the Board finds that new and material evidence has been received 
and the claim for service connection for residuals of asbestos 
exposure is reopened.


ORDER

New and material evidence having been received, reopening of the 
claim of entitlement to service connection for residuals of 
asbestos exposure is granted.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Veteran contends that he was exposed to asbestos from 1986 to 
1995 while working in an old airplane hangar.  

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestos-related diseases.  
However, in 1988 VA issued a circular on asbestos-related 
diseases which provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988). The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 
3, 1997) (hereinafter "M21-1").  Subsequently, an opinion by the 
VA General Counsel discussed the development of asbestos claims.  
VAOPGCPREC 4-2000 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 were 
rescinded and reissued as amended in a manual rewrite (MR) in 
2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29, entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, 
Sec. C, Para. 9, entitled "Service Connection for Disabilities 
Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for residuals of asbestos exposure under these 
administrative protocols using the following criteria.  Ennis v. 
Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  The latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  The exposure may have been 
direct or indirect, and the extent or duration of exposure is not 
a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in individuals 
who smoke cigarettes and have had prior asbestos exposure.  As to 
occupational exposure, exposure to asbestos has been shown in 
insulation and shipyard workers, and others.  M21-1MR, Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the latency 
and exposure information pertinent to the Veteran.  M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Board notes that the Veteran had an in-service chest X-ray 
during April 1987 with normal results.  Additionally, a July 1997 
chest X-ray indicated nodules on the Veteran's lungs.

The Board finds that further development is required to obtain 
the Veteran's service personnel records and to afford the Veteran 
a VA examination to determine if he has any residuals of in-
service asbestos exposure.

With respect to the evaluation of the Veteran's right 
sacroiliitis, the Board remanded the claim in May 2008 for an 
additional VA examination as the record reflected that he was 
last afforded a VA examination of this disability in December 
2006.  The Veteran was afforded an additional VA examination 
during May 2009.  Unfortunately, the Board finds that the 
examination report is inadequate for rating purposes because the 
examiner failed to address all pertinent disability factors, to 
include the extent of functional impairment during flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner also 
did not indicate if the Veteran had incapacitating episodes due 
to his lumbar spine disability.  Additionally, the examiner 
indicated there was insufficient data to determine if the Veteran 
had neurological problems secondary to his sacroliitis; without 
undertaking the requisite neurological testing to determine such.  
The Board finds the omitted information to be particularly 
relevant as the Veteran has submitted arguments many, many times 
that he should receive a higher rating based on his level of 
disability during flare-ups with incapacitating episodes and 
complaints of radiation of pain into his lower extremities.  
Thus, the Board finds the Veteran must be afforded an additional 
VA examination.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  Obtain and associate with the claims file 
any pertinent records adequately identified by 
the Veteran, including any ongoing medical 
records from the Providence VAMC 

2.  Obtain and associate with the claims files 
the Veteran's service personnel records.

3.  Then, the Veteran should be afforded a VA 
examination by a physician with appropriate 
expertise to determine if he has any residuals 
of his in-service asbestos exposure.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, and 
occupational history are to be obtained.  The 
claims must be made available to and reviewed 
by the examiner.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner. 
 
Based upon the review of the claims folders and 
the examination results, the examiner should 
provide an opinion as to whether there is a 50 
percent or better probability that the 
Veteran's lung nodules or any other currently 
present abnormalities are etiologically related 
to the Veteran's in-service asbestos exposure.  
For purposes of the opinion, the examiner 
should assume that the Veteran is a credible 
historian in terms of his description of his 
in-service asbestos exposure.

The examiner should also provide the rationale 
for each opinion expressed.

4.  Then, the RO or AMC should afford the 
Veteran a VA examination to determine the 
current extent of functional impairment due 
to his right sacroiliitis.  The claims 
folders must be made available to and 
reviewed by the examiner.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  In reporting range of motion, the 
examiner should identify any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and assess the extent of any pain.

The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner should 
express an opinion concerning whether there 
would be additional limits on functional 
ability on repeated use or during flare-ups 
(if the veteran describes flare-ups).  If 
feasible, the examiner should assess any 
additional functional impairment during 
flare-ups, on repeated use or due to 
incoordination, weakened movement, and/or 
excess fatigability in terms of additional 
degrees of limitation of motion.  If this is 
not feasible, the examiner should so state 
and why such determination is not feasible.

The examiner should indicate whether the 
right sacroiliitis is productive of any 
neurological impairment.  The examiner should 
identify any reflex changes, characteristic 
pain, and muscle spasm, and should provide an 
opinion concerning the degree of severity of 
any radicular symptomatology.  Any necessary 
objective testing should be ordered to 
ascertain neurological impairment.

The examiner should assess the frequency and 
duration of any incapacitating episodes 
resulting from the disability, and in 
particular should assess the frequency and 
duration of any episodes of acute signs and 
symptoms that require bed rest prescribed by 
a physician and treatment by a physician.

To the extent possible, the examiner should 
distinguish the manifestations of the right 
sacroiliitis from those of any non service-
connected disability.

The examiner should also provide an opinion 
concerning the impact of the service-
connected right sacroiliitis on the Veteran's 
ability to work.  The rationale for all 
opinions expressed should be provided.

5.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

6.  Then, the RO or the AMC should 
readjudicate the claims on a de novo basis.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and provided an appropriate 
opportunity to respond before the claims 
folders are returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


